NOTE:   This order is nonprecedential.

  auteb 4"-otate5 Court of Zippeat5
          for   tbe lateral Circuit
 JOHN MEZZALINGUA ASSOCIATES, INC. (doing
          business as PPC, Inc.),
                Appellant,
                            v.
     INTERNATIONAL TRADE COMMISSION,
                 Appellee,
                           and
     GEM ELECTRONICS, INC. and FU-CHING
       TECHNICAL INDUSTRIAL CO., LTD.,
                 Intervenors.


                        2010-1373

   On appeal from the United States International Trade
Commission in Investigation No. 337-TA-650.

                      ON MOTION


                       ORDER
     Gem Electronics, Inc. and Fu-Ching Technical Indus-
trial Co., Ltd. move for leave to intervene. John Mezzal-
ingua Associates, Inc. opposes.
JOHN MEZZALINGUA ASSOCIATES v. ITC 	                               2

    The court grants movants leave to file their motion
out of time.
      Upon consideration thereof,
      IT IS ORDERED THAT:
     The motion is granted. The revised official caption is
reflected above.

                                       FOR THE COURT


      JUL 27 2010                      /s/ Jan Horbaly
         Date                          Jan Horbaly
                                       Clerk
cc: John R. Horvack, Jr., Esq.
    Daniel E. Valencia, Esq.
    Richard L. Stroup, Esq.
s20


                                                     FILED
                                            U.S. COURT OF APPEALS FOR
                                               THE FEDERAL CIRCUIT


                                                 JUL 2 7 2010

                                                   JNIr 140-AALY
                                                       CLERK